DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on the disclosure, the following interpretations are made:
“Particle delivery device” will be interpreted as a hopper, screw-type feeder, telescoping guide tube, a nozzle, or fixed orifice funnel [0045];
“Recoating device” is interpreted as a rigid blade [0044]; and
“Consolidation device” is interpreted as a laser device, a pair of scanning motors, a pair of scanning mirrors, and a scanning lens [0028].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (PG-PUB 2017/0190112) in view of Bour (PG-PUB 2018/0085856). 
	Regarding claim 1, Thorson teaches a system for selective laser fusing of a 3D part, comprising [0015]-[0016], [0020]: 
	a build platform configured to rotate about a build platform axis [0015]-[0016];

	at least one particle delivery device configured to deposit particles on said platform (Figure 2, item 108, dispenser and [0020]);
	at least one recoating device configured to distribute the deposited particles to form a build layer on said build platform (Figure 2, item 110, first press and [0026]), 
wherein the recoating device comprises a blade, roller, or the like [0026], 
wherein the recoating device defines a plane oriented at a first angle relative to the third direction and a second angle relative to the first direction (Figure 2); and
	at least one consolidation device configured to consolidate at least a portion of the build layer (Figure 2, item 112, laser). 

Thorson does not explicitly teach the plane of the first recoating device defines an angle other than 90 degrees relative to the continuous workflow path in a plane of the build platform.

Bour teaches a device for fabricated annular pieces by selectively melting powder, wherein the wiper is oriented at an angle relative to the X-direction (Figure 1, angle alpha and items 18). Bour teaches by means of the angle formed by the wiper relative to the radial direction, surplus powder is removed laterally, making it possible to spread the powder in uniform manner over the annular zone and to expel the surplus powder towards the inside or the outside of the annular zone [0007]-[0010].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the system of Thorson with the angled recoating devices as taught by Bour to uniformly spread the powder throughout the annular platform of Thorson.  

Regarding claim 7, Thorson in view of Bour teaches the system as applied to claim 1, wherein said at least one recoating device comprises a blade (Thorson, [0026]).



	Regarding claim 22, Thorson in view of Bour teaches the system as applied to claim 1, wherein said at least one delivery device comprises a nozzle configured to control a flow of particles (Thorson, Figure 2, item 108 and [0019]-[0020]), wherein said nozzle is capable of distributing particles at the radially inner portion. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thorson (PG-PUB 2017/0190112) in view of Bour (PG-PUB 2018/0085856), as applied to claim 1, in further view of McMurtry (PG-PUB 2019/0009338). 
	Regarding claim 2, Thorson in view of Bour teaches the system as applied to claim 1. 
	Thorson in view of Bour does not explicitly teach the build platform defines a build platform plane oriented at a third angle relative to the third direction, wherein the third angle is between approximately 85 degrees to 275 degrees.
	McMurtry teaches a powder bed fusion apparatus, comprising a tilting mechanism arranged for tiling the build substrate to remove unfused build powder (Figure 10 and [0059]-[0061]) without the complexity of introducing glass flow through the build sleeve [0024]. McMurtry teaches tilt angle is at an angle θ selected to be less than the critical angle of repose of the powder, in this way, layers of powder can be formed in a conventional manner without collapse of the layer [0050].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the system of Thorson in view of Bour with the tilting mechanism of McMurtry to remove powder from the substrate as taught by McMurtry. 
. 

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (PG-PUB 2017/0190112) in view of Bour (PG-PUB 2018/0085856), as applied to claim 1, in further view of Brezoczky (PG-PUB 2018/0111319). 	Regarding claim 5 and 6, Thorson in view of Bour teaches the system as applied to claim 1, wherein the dispenser 108 may be suspended from or otherwise attached to the gantry 106 and is configured to receive the powdered material 144 from a powder repository 126 and to deposit the powdered material 144 on top of the platform 102 (Thorson, Figure 1, item 108 and [0020]). 
	Thorson does not explicitly teach the particle delivery device comprises at least one of a fixed orifice funnel dispenser,-20- 321193a variable-valve orifice dispenser, a screw-feed dispenser, a vibrating channel dispenser, a gas-blown dispenser, and a conveyor dispenser, wherein said at least one particle delivery device comprises at least one nozzle comprising at least one of a symmetric circular nozzle, a symmetric slotted nozzle, an asymmetric circular nozzle, and an asymmetric arbitrary nozzle.
Brezoczky teaches a powder bed molding apparatus, comprising a funnel dispenser (i.e., fixed orifice funnel dispenser) (Figures 18 and 21), wherein the shape of the nozzle of the funnel dispenser may be symmetric or asymmetric (i.e., asymmetric arbitrary nozzle) [0357]. 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the particle dispenser of Thorson in view of Bour with the funnel dispenser of Brezoczky with an asymmetric shape, a functionally equivalent powder dispersing mechanism.


Claim 9, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (PG-PUB 2017/0190112) in view of Bour (PG-PUB 2018/0085856) and “Rotary Table Conveyors” (Available, March 26, 2017). 
	Regarding claim 9, Thorson teaches a system for selective laser fusing of a 3D part, comprising [0015]-[0016], [0020]: 
	a build platform [0015]-[0016];
	at least one workstation spaced apart from the build platform, wherein said build platform and said at least one workstation is configured to move along the third direction, said at least one work station comprising:
	at least one particle delivery device configured to deposit particles on said platform (Figure 2, item 108, dispenser and [0020]);
	at least one recoating device configured to distribute the deposited particles to form a build layer on said build platform (Figure 2, item 110, first press and [0026]); 
wherein the recoating device defines a plane oriented at a first angle relative to the third direction and a second angle relative to the first direction (Figure 2);
	at least one consolidation device configured to consolidate at least a portion of the build layer (Figure 2, item 112, laser); and
	an mechanism for rotating the build platform, thereby defining a continuous workflow path [0016], and wherein at least one of said at least one build platform and said at least one workstation is configured to move along the third direction [0016], [0018].

 Thorson does not explicitly teach (1) the plane of the first recoating device defines an angle other than 90 degrees relative to the continuous workflow path in a plane of the build platform and (2) the rotational mechanism is a build platform conveyor. 

As to (1), Bour teaches a device for fabricated annular pieces by selectively melting powder, wherein the wiper is oriented at an angle relative to the X-direction (Figure 1, angle alpha and items 18). Bour teaches by means of the angle formed by the wiper relative to the radial direction, surplus powder is removed laterally, making it 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the system of Thorson with the angled recoating devices as taught by Bour to uniformly spread the powder throughout the annular platform of Thorson.  

As to (2), “Rotary Table Conveyors” teaches a multi-purpose rotary table comprising a mechanism for rotating the surface of table.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the rotational mechanism of Thorson with the rotary table of “Rotary Table Conveyors,” a functional equivalent mechanism for rotating the surface of platform table.  

	Regarding claim 10, Thorson in view of Bour and “Rotary Table Conveyors” teaches the system as applied to claim 9, wherein said at least one workstation is configured to move along the third direction (Thorson, [0016]), and wherein said conveyor is stationary with respect to the third direction (Thorson, [0016], [0018], Figure 2).

	Regarding claim 11, Thorson in view of Bour and “Rotary Table Conveyors” teaches the system as applied to claim 9, wherein the continuous workflow path is circular (Thorson, Figure 2).

Regarding claim 14, Thorson in view of Bour and “Rotary Table Conveyors” teaches the system as applied to claim 9, wherein said at least one recoating device comprises a blade, roller, or the like (Thorson, [0026]).

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (PG-PUB 2017/0190112) in view of Bour (PG-PUB 2018/0085856) and “Rotary Table Conveyors” (Available, March 26, 2017), as applied to claim 9, in further view of Brezoczky (PG-PUB 2018/0111319). 
Regarding claim 12 and 13, Thorson in view of Bour and “Rotary Table Conveyors” teaches the system as applied to claim 9, wherein the dispenser may be suspended from or otherwise attached to the gantry and is configured to receive the powdered material (from a powder repository) and to deposit the powdered material on top of the platform (Thorson, Figure 1, item 108 and [0020]). 
	Thorson in view of Bour and “Rotary Table Conveyors” does not explicitly teach the particle delivery device comprises at least one of a fixed orifice funnel dispenser,-20- 321193a variable-valve orifice dispenser, a screw-feed dispenser, a vibrating channel dispenser, a gas-blown dispenser, and a conveyor dispenser, wherein said at least one particle delivery device comprises at least one nozzle comprising at least one of a symmetric circular nozzle, a symmetric slotted nozzle, an asymmetric circular nozzle, and an asymmetric arbitrary nozzle.
Brezoczky teaches a powder bed molding apparatus, comprising a funnel dispenser (i.e., a fixed orifice funnel dispenser) (Figures 18 and 21), wherein the shape of the nozzle of the funnel dispenser may be symmetric or asymmetric (i.e., asymmetric arbitrary nozzle) [0357]. 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the particle dispenser of Thorson in view of Bour and “Rotary Table Conveyors” with the funnel dispenser of Brezoczky with an asymmetric-shaped nozzle, a functionally equivalent powder dispersing mechanism.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thorson (PG-PUB 2017/0190112) in view of Bour (PG-PUB 2018/0085856), as applied to claim 1, in further view of Buller (US 9,346,127). 
Regarding claim 23, Thorson in view of Bour teaches the system as applied to claim 1, wherein the dispenser 108 may be suspended from or otherwise attached to the gantry 106 and is configured to receive the powdered material 144 (from a powder repository 126) and to deposit the powdered material 144 on top of the platform 102 (Thorson, Figure 1, item 108 and [0020]). 

Buller teaches an additive manufacturing  system comprising a  powder dispenser in the shape of a be shaped as an inverted cone, a funnel, an inverted pyramid, a cylinder, any irregular shape (Column 9, Lines 18-39) and a rotary screw in the powder dispenser (Column 89, Line 67- Column 90, Line 16 and Figures 13B, 13D, and 17). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the particle dispenser of Thorson in view of Bour with the funnel dispenser of Buller with a rotary screw, a functionally equivalent powder dispersing mechanism.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Thorson (PG-PUB 2017/0190112) in view of Bour (PG-PUB 2018/0085856) and “Rotary Table Conveyors” (Available, March 26, 2017), as applied to claim 9, in further view of Buller (US 9,346,127). 
Regarding claim 24, Thorson in view of Bour and “Rotary Table Conveyors” teaches the system as applied to claim 9, wherein the dispenser 108 may be suspended from or otherwise attached to the gantry 106 and is configured to receive the powdered material 144 (from a powder repository 126) and to deposit the powdered material 144 on top of the platform 102 (Thorson, Figure 1, item 108 and [0020]). 
	Thorson in view of Bour and “Rotary Table Conveyors” does not explicitly teach wherein said particle delivery device comprises a particle hopper and a screw-type feeder.
Buller teaches an additive manufacturing  system comprising a  powder dispenser in the shape of a be shaped as an inverted cone, a funnel, an inverted pyramid, a cylinder, any irregular shape (Column 9, Lines 18-39) and a rotary screw in the powder dispenser (Column 89, Line 67- Column 90, Line 16 and Figures 13B and 13D). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the particle dispenser of Thorson in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742